PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chang Hun Yoo
Application No. 17/393,611
Filed: 4 Aug 2021
For: METHOD, PROGRAM, SERVER, WEARABLE DEVICE FOR PROVIDING WEARABLE DEVICE-BASED FINANCIAL TRANSACTION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(c) filed August 4, 2021, to restore the right of priority to prior foreign application KR 10-2019-0015223, filed February 8, 2019.

The petition is GRANTED.

37 CFR 1.55(c):

If the subsequent application has a filing date which is after the expiration of the period set forth in paragraph (b)(1) of this section, but within two months from the expiration of the period set forth in paragraph (b)(1) of this section, the right of priority in the subsequent application may be restored under PCT Rule 26bis.3 for an international application, or upon petition pursuant to this paragraph, if the delay in filing the subsequent application within the period set forth in paragraph (b)(1) of this section was unintentional. A petition to restore the right of priority under this paragraph filed on or after May 13, 2015, must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a nonprovisional application.  

This is an appropriate petition under the provisions of 37 CFR 1.55(c).

Any petition to restore the right of priority under this paragraph must include:

(1)	The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m); and
	(3)	a statement that the delay in filing the subsequent application within the period set forth in 37 CFR 1.55(b)(1) was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 

On August 4, 2021, applicant submitted the present petition, petition fee, and an acceptable statement of unintentional delay. Additionally, applicant included a proper reference to the prior-filed foreign application for which priority is claimed by application number, country and filing date in the ADS submitted on filing the application.  

All of the above requirements having been satisfied, the right of priority under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is restored and the claim for priority is accepted as being unintentionally delayed.
	
Applicant is advised that this decision grants the petition to restore the right of priority in the above-identified subsequent application because the requirements under 37 CFR 1.55(c) and the formal requirements have been met. This should not be construed as meaning that this application is entitled to priority to the prior-filed foreign applications.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 216.

A corrected Filing Receipt, which includes the priority claim to the prior-filed foreign application, accompanies this decision on petition.

Any inquiries directly pertaining to this matter may be directed to Irvin Dingle at (571) 272-3210.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET
    

ATTACHMENT: Corrected Filing Receipt